 



EXHIBIT 10.1
CONFORMED COPY
          AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as
of February 1, 2006, by and between EMDEON CORPORATION, a Delaware corporation
(the “Company”), and CHARLES A. MELE (“Executive”).
          WHEREAS, Executive and the Company, a Delaware corporation, are party
to an Employment Agreement dated as of July 1, 2000 (as previously amended and
restated, the “Original Employment Agreement”); and
          WHEREAS, the Company and Executive desire to amend and restate the
Original Employment Agreement;
          NOW, THEREFORE, in consideration of the mutual covenants in this
Agreement, the parties agree as follows:
          1. Effectiveness of Agreement and employment of Executive.
          1.1. Effectiveness of Agreement. This Agreement shall become effective
on the date set forth above (the “Effective Date”).
          1.2 Employment by the Company. (a) The Company hereby continues to
employ Executive and Executive hereby accepts such continued employment by the
Company. Executive’s title shall be Executive Vice President — General Counsel
of the Company. Executive shall report to the Chief Executive Officer of the
Company. Executive shall perform such duties and services for the Company and
its subsidiaries (such subsidiaries, collectively, “Affiliates”) which shall be
commensurate with his position and shall primarily consist of providing senior
legal counsel to the Company.
          (b) Executive shall perform his duties hereunder at the Company’s
headquarters in Elmwood Park, New Jersey. Executive shall use diligent efforts
to promote the interests of the Company and its Affiliates, and shall devote
substantially all of his business time and attention to his employment under
this Agreement, provided, however, that Executive shall be permitted to manage
his personal, financial and legal affairs that may from time to time require
insubstantial portions of his working time, but would not singularly or in the
aggregate interfere or be inconsistent with his duties and obligations under
this Agreement.
          2. Compensation and Benefits.
          2.1. Salary. The Company shall pay Executive for services during the
Employment Period (as defined in Section 3 below) a base salary at the annual
rate of $450,000 (and as it may be increased pursuant to this Section 2.1, the
“Base Salary”). Such Base Salary may be increased (but not decreased) from time
to time in the sole discretion of the Company. The Base Salary

1



--------------------------------------------------------------------------------



 



shall be payable in equal installments, no less frequently than monthly,
pursuant to the Company’s customary payroll policies in force at the time of
payment, less any required or authorized payroll deductions.
          2.2. Benefits. During the Employment Period, Executive shall be
entitled to participate, on the same basis and at the same level as other senior
executive officers of the Company in any group insurance, hospitalization,
medical, health and accident, disability, fringe benefit and tax-qualified
retirement plans or programs of the Company now existing or hereafter
established to the extent that he is eligible under the general provisions
thereof.
          2.3. Expenses. Pursuant to the Company’s customary policies in force
at the time of payment, Executive shall be promptly reimbursed, against
presentation of vouchers or receipts therefor, for all expenses properly and
reasonably incurred by him on behalf of the Company or its Affiliates in the
performance of his duties hereunder. In furtherance of the foregoing, and not in
limitation thereof, Executive shall be subject to the travel and entertainment
policy applicable to senior executive officers of the Company.
          2.4 Vacation. Executive shall be entitled to eight weeks of paid
vacation during each 12 month period of the Employment Period. Any unused
portion of such vacation time shall be accrued and carried over to a subsequent
12 month period or periods at the discretion of Executive.
          2.5 Car Allowance. During the Employment Period, the Company shall
provide Executive with a car allowance in accordance with Company policy.
          2.6 Bonus. Executive shall be eligible to receive an annual bonus to
be determined by the Compensation Committee of the Board of Directors in its
discretion payable at such time as bonuses are paid to similarly situated
executive officers so long as Executive remains in the employ of the Company on
the payment date (except as set forth in Section 5.2, 5.3, 5.5, and 5.6 below).
          3. Employment Period.
          Executive’s employment under this Agreement shall commence as of the
Effective Date, and shall terminate on the fifth anniversary thereof, unless
terminated earlier pursuant to Section 5 or automatically renewed pursuant to
the terms of the immediately following sentence (the “Employment Period”).
Unless written notice of either party’s desire to terminate the Employment
Period has been given to the other party at least 30 days prior to the
expiration of the Employment Period (or any one-month renewal thereof
contemplated by this sentence), the Employment Period shall be automatically be
renewed for successive one-month periods.
          4. Stock Options.
     Executive has been granted options (collectively referred to herein as the
“Company Stock Options”) to purchase shares of the Company’s common stock and
shares of restricted common stock of the Company (the “Restricted Stock” and
collectively with the Company Stock

2



--------------------------------------------------------------------------------



 



Options being referred to herein as the “Company Equity”) pursuant to the
respective equity plans of the Company, including any such plans assumed by the
Company (collectively referred to herein as the “Company Equity Plans”) and the
terms of the respective stock option agreement and restricted stock agreement
entered into between Executive and the Company, including any such agreements
assumed by the Company (collectively referred to herein as the “Company Equity
Agreements”). Executive has been granted an option (the “WebMD Health Option”
and collectively with the Company Equity being referred to as the “Existing
Equity”) to purchase 44,000 shares of WebMD Health Corp. pursuant to the WebMD
Health 2005 Long Term Incentive Plan (the “WebMD Health Plan”). Subject to
Executive’s remaining in the employ of the Company (except as set forth in
Sections 5.2, 5.3, 5.5 and 5.6 below), the Restricted Stock shall continue to
vest and the Company Stock Options and WebMD Health Option shall become
exercisable or, to the extent exercisable, remain exercisable in accordance with
the terms of the applicable Company Stock Option Agreement and the WebMD Health
Stock Option Agreement.
     5. Termination.
          5.1 Termination by the Company for Cause. (a) The Employment Period
may be terminated at any time by the Company for Cause (as defined below). Upon
such a termination, the Company shall have no obligation to Executive other than
(i) the payment of Executive’s earned and unpaid Base Salary and accrued
vacation time to the effective date of such termination and (ii) Executive shall
not be entitled to any additional rights or vesting with respect to the Existing
Equity following the effective date of such termination.
          (b) For purposes of this Agreement, the term “Cause” shall mean any of
the following:
                  1. Any material breach by Executive of this Agreement, which
breach, if susceptible to cure, is not cured by Executive within 30 days
following written notice from the Company detailing such breach; or
                  2. Executive’s conviction of a felony.
          5.2 Death and Disability.
          (a) The Employment Period may be deemed terminated by the Company upon
the death of Executive or Executive becoming Disabled (as defined below), and
Executive or Executive’s estate shall be entitled to such benefits described in
Section 5.3(a)(i)-(vi) that he would have been entitled to receive if the
Employment Period were terminated by the Company without Cause (or any greater
benefit as provided in the applicable Company Equity Plan or the WebMD Health
Plan), provided, however, that the Company shall have no other obligation to
Executive or Executive’s estate pursuant to this Agreement in the event that the
Employment Period is terminated by the Company pursuant to this Section 5.2.

3



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement, Executive shall be “Disabled” if
(i) Executive becomes incapacitated by bodily injury or disease (including as a
result of mental illness) so as to be unable to regularly perform the duties of
his position for a period in excess of 180 days in any consecutive twelve-month
period or (ii) a qualified independent physician mutually acceptable to the
Company and Executive determines that Executive is mentally or physically
disabled so as to be unable to regularly perform the duties of his position and
such condition is expected to be of a permanent duration.
          5.3 Termination by the Company Without Cause.
          (a) The Employment Period may be terminated at any time by the Company
without Cause. If the Company terminates the Employment Period without Cause,
the Company shall have the following obligations to Executive (but excluding any
other obligation to Executive pursuant to this Agreement):

  (i)   a continuation of the Base Salary for a period (the “Severance Period”)
commencing on the date of termination and ending on the third anniversary of the
date of termination; provided that the Base Salary for the first six months of
the Severance Period shall be paid to Executive in a lump sum at the end of such
six-month period in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”); provided further
that such delay in payment will not apply to the extent that guidance issued
under Section 409A allows payment to be made when otherwise due without
subjecting the Executive to additional taxes under Section 409A.     (ii)  
Executive shall be eligible to continue to participate during the Severance
Period, on the same terms and conditions that would have applied had he remained
in the employ of the Company during the Severance Period, in all medical,
vision, dental, life and disability plans provided to Executive pursuant to
Section 2.2 at the time of such termination and which are provided by the
Company to its employees following the date of termination (“Welfare Plans”),
provided that Executive shall pay the amount of the employer portion of the
applicable premiums for the first six months of the Severance Period, which
amount will be reimbursed to him in a lump sum at the end of such six-month
period, provided further that the Executive shall not be required to pay the
premiums for coverage under the Welfare Plans for the first six months of the
Severance Period to the extent that guidance under Section 409A allows such
premiums to be paid by the Company without subjecting the Executive to
additional taxes under Section 409A. With respect to any continuation of
Executive’s insurance coverage under this Section 5.3(a)(ii), the Company may
require Executive to elect “COBRA”, and, in such case, the Company will, subject
to the provisos to the sentence above, pay that portion of the COBRA premium
that the Company pays for active employees with the same coverage for the period
that Executive is eligible for COBRA.

4



--------------------------------------------------------------------------------



 



  (iii)   (A) if the termination of Executive’s employment occurs after the
completion of the Company’s fiscal year, but prior to the payment of the bonus
for that year contemplated by Section 2.6, Executive shall be entitled to
receive the bonus otherwise payable in accordance with such Section (if any) at
such time as bonuses are paid generally to executive officers for such year (but
in no event later than March 15 of the year following the year for which the
bonus is payable); (B) payment by the Company to Executive of a bonus for the
fiscal year in which the termination of employment occurs payable at such time
as bonuses are paid generally to executive officers for such year, but no later
than March 15 of the year following the year for which the bonus is payable
(except if later and if necessary to avoid subjecting the Executive to
additional taxes under Section 409A, the date that is six months after the date
the Executive terminates employment), the amount (the “Prior Bonus Payment”) of
which to be the greater of (i) the bonus paid by the Company to the Executive
for the fiscal year immediately prior to the date of termination (if any) and
(ii) the average of the bonus payments paid for the three years immediately
prior to the date of termination and (C) payment by the Company to Executive of
a bonus for the two years following the fiscal year in which the termination of
employment occurs payable at such time as bonuses are paid generally to
executive officers for such years, the amount of each bonus being the Prior
Bonus Payment.     (iv)   the vested options to purchase the Company’s common
stock that Executive currently holds other than the option granted March 17,
2004 (the “Affected Parent Options”) shall remain exercisable until such stock
option would expire under the terms of the Stock Option Agreement pursuant to
which such stock option was granted, and otherwise be treated for purposes of
the terms and conditions thereof as if Executive was employed by the Company
until the latest possible date;     (v)   the option to purchase the Company’s
common stock and the restricted stock granted on March 17, 2004 shall be deemed
fully vested and such option shall remain exercisable for the post termination
exercise period specified in the option agreement plus an extension to the later
of (A) the 15th day of the third month following such post-termination exercise
period or (B) December 31 of the calendar in which such post-termination
exercise period would terminate (but in no event to a date after the termination
of the original 10 year term); and     (vi)   that portion of the WebMD Health
Option that would have vested on the next vesting date following the date of
termination shall be deemed vested on the date of termination and the WebMD
Health Option shall remain exercisable for the post termination exercise period
specified in the option agreement plus an extension to the later of (A) the 15th
day of the third month following such post-termination exercise period or
(B) December 31 of the calendar in which such post-termination exercise period
would

5



--------------------------------------------------------------------------------



 



      terminate (but in no event to a date after the termination of the original
10 year term);

provided further, that the continuation of the payments, benefits and option
exercisability described in clause (i)-(vi) above shall cease on the occurrence
of any material breach of the covenants contained in Section 6 below; provided
further, however, that Executive’s eligibility to participate in the Welfare
Plans shall cease at such time as Executive is offered comparable coverage with
a subsequent employer. If Executive is precluded from participating in any
Welfare Plan by its terms or applicable law, the Company shall provide Executive
with benefits that are reasonably equivalent in the aggregate to those which
Executive would have received under such plan had he been eligible to
participate therein (provided that the Company’s liability shall not exceed
three times the amount it would incur if Executive was covered by the Company’s
plans). Anything to the contrary herein notwithstanding in Section 5.2 or this
Section 5.3, the Company shall have no obligation to continue to maintain any
Welfare Plan solely as a result of the provisions of this Agreement.
          (b) Notwithstanding anything to the contrary in this Agreement, notice
by the Company to Executive that the Company wishes to terminate the Employment
Period prior to or during any automatic renewal thereof pursuant to Section 3
hereof shall be deemed to be a termination by the Company without Cause pursuant
to this Section 5.3. For the avoidance of doubt, any termination or expiration
of the Employment Period other than pursuant to Section 5.1, 5.2, 5.5 or 5.8
hereof shall be deemed to be a termination pursuant to this Section 5.3.
          5.4 Liquidated Damages. Executive acknowledges that the payment in
full of all amounts and benefits due to him under Section 5.3, Section 5.5 or
Section 5.6 resulting from a termination of the Employment Period by the Company
without Cause, by Executive for Good Reason or after a Change in Control (as
such terms are defined below) are in lieu of any and all claims that Executive
may have against the Company any of its Affiliates (including, without
limitation, any discrimination claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act and similar federal and state
laws and regulations) other than benefits under the Company’s employee benefit
plans that by their terms survive termination of employment, benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and rights
to indemnification under certain indemnification arrangements for officers of
the Company), and represent liquidated damages (and not a penalty). The Company
may request that Executive confirm such acknowledgment in writing prior to the
receipt of such benefits.
          5.5 Termination by Executive for Good Reason.
          (a) Executive may terminate his employment with the Company during the
Employment Period (and the Employment Period will be terminated) for Good
Reason. If Executive terminates his employment with the Company for Good Reason,
Executive shall be entitled to such benefits as described in Section 5.3(a) that
he would have been entitled to receive as if the Employment Period were
terminated by the Company without Cause.
          (b) For purposes of this Agreement, the term “Good Reason” shall mean
any of the following conditions or events which condition(s) or event(s) shall
remain in effect 30 days after

6



--------------------------------------------------------------------------------



 



written notice is provided by Executive to the Company detailing such condition
or event:
          1. a material reduction in Executive’s title or responsibilities with
the Company after the Effective Date;
          2. if, for any reason, Executive is required to report to anyone other
than the Chief Executive Officer;
          3. any reduction in the Base Salary or material fringe benefits
provided by the Company;
          4. any material breach by the Company of this Agreement;
          5. Executive is required to relocate his place of work to a location
that is more than 25 miles of his current residence; or
          6. six months following a Change in Control of the Company, so long as
Executive remains in the employ of the successor or the Company during such six
month period (unless the successor terminates Executive’s employment without
Cause or Executive resigns for Good Reason (other than under this paragraph 6)
during such six month period); provided that in such event, Executive shall be
entitled to the payments and benefits described in Section 5.6(b);
          5.6 (a) Change in Control.
          For purposes of this Agreement, a “Change in Control” of the Company
shall have the meaning specified in the Company’s 2000 Long Term Incentive Plan
in effect as of the Effective Date. For the avoidance of doubt, no public
offering or any split-off, spin-off or other divesture of WebMD Health by the
Company to stockholders shall constitute a Change in Control of the Company or
of WebMD Health for purposes of the Agreement.
                  For purposes of this Agreement, a “Change in Control” of WebMD
Health shall be deemed to have occurred:

  (i)   when any “person”, as defined in Section 3(a)(9) of the Securities
Exchange Act, and as used in Sections 13(d) and 14(d) thereof, including a
“group”, as defined in Section 13(d) and 14(d) thereof (but excluding WebMD
Health (and any successor to WebMD Health in a transaction which did not result
in a Change in Control), any subsidiary or parent of WebMD Health and any
employee benefit plan sponsored or maintained by WebMD Health or any subsidiary
or parent of WebMD Health (including any trustee of such plan acting as
trustee)) directly or indirectly becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities of WebMD Health representing
more than 50% of the combined voting power of its then outstanding securities;  
  (ii)   when, at any time during the Employment Period, the individuals who
constitute the WebMD Health Board on the Effective Date (the “WebMD Health
Incumbent

7



--------------------------------------------------------------------------------



 



      Directors”) cease for any reason to constitute at least a majority
thereof; provided, however, that a director who was not a director at the
Effective Date shall be deemed to be a WebMD Health Incumbent Director if such
director was elected by, or on the recommendation of or with the approval of at
least a majority of the directors of WebMD Health who then qualified as WebMD
Health Incumbent Directors, either actually (because they were directors on the
Effective Date) or by prior operation of this clause (ii);

  (iii)   when there is consummated a merger or consolidation of WebMD Health
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of WebMD Health outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of WebMD
Health or any subsidiary or parent of WebMD Health, more than 50% of the
combined voting power of the securities of WebMD Health or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of WebMD Health (or similar transaction) in which no person
becomes the beneficial owner, directly or indirectly, of securities of WebMD
Health representing more than 50% of the combined voting power of WebMD Health’s
then outstanding securities;     (iv)   when there is a sale or disposition of
all or substantially all of WebMD Health’s assets, other than a sale or
disposition by WebMD Health of all or substantially all of its assets to an
entity, at least 50% of the combined voting power of the outstanding securities
of which are owned by stockholders of WebMD Health in substantially the same
proportions as their ownership of WebMD Health immediately prior to such sale;
or     (v)   when WebMD Health adopts a plan of complete liquidation.

(b) In the event of the occurrence of a Change in Control of Emdeon, the
Executive may resign at any time following the six month anniversary of such
Change in Control upon 30 days prior written notice and receive the benefits as
if his employment was terminated by the Company without Cause provided that
(i) the Severance Period for purposes of salary continuation shall be the longer
of the remainder of the Employment Period and three years (such period being the
“Change in Control Payment Period”) and (ii) the Bonus shall be paid for each
year during the Change in Control Payment Period (prorated for partial years)
and the amount of such bonus for each year shall be the Prior Bonus Payment and
(iii) the WebMD Health Option shall be deemed fully vested on the date of
termination and the post termination exercise period shall be as specified in
Section 5.3(a)(vi). In the event that Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason (other than under
paragraph 6 of the definition of Good Reason) or as a result of his death or his
becoming Disabled at any time following a Change in Control, Executive shall be
entitled to the benefits set forth in this Section 5.6(b) (or such greater
benefits as may be provided in the applicable Company Equity Plan or WebMD
Health Plan with respect to death or becoming Disabled).

8



--------------------------------------------------------------------------------



 



(c) In the event of the occurrence of a Change in Control of WebMD Health or
WebMD Health is no longer an Affiliate (as defined in the WebMD Health Equity
Plan) of the Company, the WebMD Health Option shall be deemed fully vested on
such date of the Change in Control of WebMD Health or the date that the Company
is no longer an Affiliate of WebMD Health and the post termination exercise
period shall be as specified in Section 5.3(a)(iv).
          5.7 Inconsistent Equity Plan and Equity Agreement Provisions. In the
event that Executive’s employment by the Company is terminated pursuant to
Section 5.2, 5.3, 5.5 or 5.6 hereof, notwithstanding anything to the contrary
contained in any Company Equity Plan, WebMD Health Plan or Company Equity
Agreement or WebMD Health Stock Option Agreement, all of such Existing Equity
shall be treated in the manner described in Section 5.3(a)(iv), (v) and (vi) or
Section 5.6(b) and (c), as applicable.
          5.8. Termination by Executive Without Good Reason. Executive may
resign from his employment with the Company at any time without Good Reason.
Upon such a termination, the Company shall have no obligation other than (i) the
payment of Executive’s earned and unpaid Base Salary and accrued vacation time
to the effective date of such termination and (ii) as provided in the Company
Equity Agreements and the WebMD Health Stock Option Agreement.
          5.9 Section 409A. Any payments required to be paid to Executive
pursuant to this Agreement during the first six months following the termination
of Executive’s employment shall be paid to Executive in a lump sum at the end of
such six-month period in accordance with the requirements of Section 409A ,
provided that such delay in payments will not apply to the extent that guidance
issued under Section 409A allows payments to be made when otherwise due without
subjecting the Executive to additional taxes under Section 409A.
          6. Covenants of Executive.
          6.1 Confidentiality.
                  Executive understands and acknowledges that in the course of
his employment, he will have access to and will learn information that is
proprietary to, or confidential to the Company and its Affiliates that concerns
the operation, methodology and plans of the Company and its Affiliates,
including, without limitation, business strategy and plans, financial
information, protocols, proposals, manuals, clinical procedures and guidelines,
technical data, computer source codes, programs, software, know-how and
specifications, copyrights, trade secrets, market information, Developments (as
defined in Section 6.4 below), information regarding acquisition and other
strategic partner candidates, and customer information (collectively,
“Proprietary Information”). Executive agrees that, (i) at all times (including
following termination of his employment with the Company) with respect to
Proprietary Information, he will keep confidential and will not disclose
directly or indirectly any such Proprietary Information to any third party,
except as required to fulfill his duties hereunder, and will not misuse,
misappropriate or exploit such Proprietary Information in any way. The
restrictions contained herein shall not apply to any information which Executive
can demonstrate (i) was already available to the public at the time of
disclosure, or subsequently becomes available to the public, otherwise than by
breach of this Agreement by Executive or (ii) was the

9



--------------------------------------------------------------------------------



 



subject of a court order for Executive to disclose. Upon any termination of
Executive’s employment, Executive shall immediately return to the Company all
copies of any Proprietary Information in his possession.
          6.2. Restrictions on Solicitation. During the period (the “Restricted
Period”) beginning on the Effective Date and ending on the later of (x) the
second anniversary of the date of cessation of the employment of Executive for
any reason whatsoever and (y) the termination of the Severance Period, Executive
shall not, directly or indirectly, without the prior written approval of the
Company, solicit or contact any customer, or any prospective customer (with whom
Executive had material contact during his employment by the Company) of the
Company or any of the Affiliates for any commercial pursuit which is in
competition with the Company or any of the Affiliates or take away or interfere
or attempt to interfere with any custom, trade, business or patronage of the
Company or any of the Affiliates. During the Restricted Period, Executive shall
not, directly or indirectly, without the prior written approval of the Company,
solicit or induce, or attempt to induce, any employees, agents or consultants of
or to the Company or any of the Affiliates (or any person who was such an
employee, agent or consultant within the preceding 12 months) to leave the
employ of the Company or such Affiliate or do anything from which Executive is
restricted by reason of this Agreement nor shall Executive, directly or
indirectly, offer or aid others to offer employment to or interfere or attempt
to interfere with any employees, agents or consultants of the Company or any of
the Affiliates (or any person who was such an employee, agent or consultant
within the preceding 12 months).
          6.3. Restrictions on Competitive Employment.
          (a) During the Restricted Period, Executive shall not, anywhere in the
United States, directly or indirectly, without the prior written approval of the
Company, own an interest in or, as principal, agent, employee, consultant or
otherwise, engage in activities for or render services to, any firm or business
(i) engaged in direct competition with the Company or any of its Affiliates,
(ii) conducting a business of the type and character engaged in by the Company
or any of its Affiliates at the time of termination, (iii) developing products
or services competitive with those of the Company or any of its Affiliates or
(iv) conducting any business in which the Company or any of its Affiliates is
then engaged if Executive has engaged in activities for such business of the
Company or such Affiliates or obtained Proprietary Information with respect
thereto (all of the businesses in clauses (i), (ii), (iii) and
(iv) collectively, “Competitive Business”). Notwithstanding the foregoing,
(A) Executive may have an interest consisting of publicly traded securities
constituting less than 5 percent of any class of publicly traded securities in
any public company engaged in a Competitive Business so long as he is not
employed by and does not consult with, or become a director of or otherwise
engage in any activities for, such company and (B) in determining whether
business is a Competitive Business, only the activities engaged in by the
Company at the time of termination of Executive’s employment shall be
considered.
          (b) For purposes of the covenant not to compete set forth in paragraph
(a) above, Executive acknowledges that the Company and its Affiliates presently
conduct their businesses throughout the United States. Executive agrees that the
Restricted Period and the geographical areas encompassed by such covenant are
necessary and reasonable in order to protect the

10



--------------------------------------------------------------------------------



 



Company and its Affiliates in the conduct of their businesses. The parties
intend that the foregoing covenant of Executive shall be construed as a series
of separate covenants, one for each geographic area specified. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant set forth in paragraph (a) above. To the extent that the
foregoing covenant or any provision of this Section 6.3 shall be deemed illegal
or unenforceable by a court or other tribunal of competent jurisdiction with
respect to (i) any geographic area, (ii) any part of the time period covered by
such covenant, (iii) any activity or capacity covered by such covenant or
(iv) any other term or provision of such covenant, such determination shall not
affect such covenant with respect to any other geographic area, time period,
activity or other term or provision covered by or included in such covenant.
          6.4. Assignment of Developments. All Developments that are at any time
made, conceived or suggested by Executive, whether acting alone or in
conjunction with others, arising out of or as a result of Executive’s employment
with the Company shall be the sole and absolute property of the Company and its
Affiliates, free of any reserved or other rights of any kind on Executive’s
part. During Executive’s employment and, if such Developments were made,
conceived or suggested by Executive during or as a result of Executive’s
employment under this Agreement or any other employment with the Company or the
Affiliates, thereafter, Executive shall promptly make full disclosure of any
such Developments to the Company, and, at the Company’s cost and expense, do all
acts and things (including, among others, the execution and delivery under oath
of patent and copyright applications and instruments of assignment) deemed by
the Company to be necessary or desirable at any time in order to effect the full
assignment to the Company of Executive’s right and title, if any, to such
Developments. For purposes of this Agreement, the term “Developments” shall mean
all data, discoveries, findings, reports, designs, inventions, improvements,
methods, practices, techniques, developments, programs, concepts, and ideas,
whether or not patentable, relating to the present or planned activities, or
future activities, or the products and services of the Company or any of the
Affiliates.
          6.5. Remedies. Executive acknowledges and agrees that damages for a
breach or threatened breach of any of the covenants set forth in this Section 6
will be difficult to determine and will not afford a full and adequate remedy,
and therefore agrees that the Company, in addition to seeking actual damages in
connection therewith and the termination of the Company’s obligations in
Sections 5.2, 5.3 or 5.5, may seek specific enforcement of any such covenant in
any court of competent jurisdiction, including, without limitation, by the
issuance of a temporary or permanent injunction.
          7. Notices.
          Any notice or communication given by either party hereto to the other
shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid, to the following
addresses:

  (a)   if to the Company:

11



--------------------------------------------------------------------------------



 



Emdeon Corporation
Center 2
669 River Drive
Elmwood Park, New Jersey
Attention: Chief Executive Officer

  (b)   if to Executive at the address specified in the Company’s payroll
records.

     Any notice shall be deemed given when actually delivered to such address,
or three days after such notice has been mailed or sent by Federal Express,
whichever comes earliest. Any person entitled to receive notice may designate in
writing, by notice to the other, such other address to which notices to such
person shall thereafter be sent.
          8. Certain Additional Payments By The Company.
          8.1 Gross-Up Payment. Anything in this Agreement to the contrary or
any termination of this Agreement notwithstanding, in the event it shall be
determined that any payment or distribution or benefit received or to be
received by Executive pursuant to the terms of this Agreement or any other
payment or distribution or benefit made or provided by the Company or any of its
Affiliates, to or for the benefit of Executive (whether pursuant to this
Agreement or otherwise and determined without regard to whether any additional
payments required under this Section 8) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the United States Internal Revenue Code
(the “Code”), or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, is hereinafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the sum of (x) the Excise Tax imposed upon the Payments and (y) the product of
any deductions actually disallowed under Section 68 of the Code solely as a
direct result of the inclusion of the Gross-Up Payment in the Executive’s
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
          8.2 Gross-Up Payment Calculation. Subject to the provisions of
Sections 8.1 and 8.3, all determinations required to be made under this
Section 8, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Company’s certified public

12



--------------------------------------------------------------------------------



 



accounting firm (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive or the Company that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 8, shall be paid by the Company to
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 8.3 and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
          8.3 Claim by the IRS. Executive shall notify the Company in writing of
any claim by the U.S. Internal Revenue Service (the “IRS”) that, if successful,
would require the payment by the Company of the Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than ten
business days after Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim;
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; and
          (iii) cooperate with the Company in good faith in order effectively to
contest such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income and employment tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and

13



--------------------------------------------------------------------------------



 



may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive shall
agree to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Executive to pay such claim and sue for a refund, the Company shall, to
the extent permitted under applicable law, advance the amount of such payment to
Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income and employment
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and provided further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the IRS or any other taxing authority.
          8.4 Entitlement to Refund. If, after the receipt by Executive of an
amount advanced by the Company pursuant to Section 8.3, Executive becomes
entitled to receive any refund with respect to such claim, Executive shall
(subject to the Company’s complying with the requirements of Section 8.3)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by Executive of an amount advanced by the Company pursuant to
Section 8.3, a determination is made that Executive shall not be entitled to any
refund with respect to such claim and the Company does not notify Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
          9. Miscellaneous.
          9.1. Entire Agreement. This Agreement and the Company Equity Plans and
Agreements and the WebMD Health Stock Option Agreement and WebMD Health Plan
contain the entire understanding of the parties in respect of their subject
matter. This Agreement supersedes upon its effectiveness all other prior
agreements and understandings between the parties with respect to such subject
matter (including, without limitation, the Original Employment Agreement).
          9.2 Amendment; Waiver. This Agreement may not be amended,
supplemented, canceled or discharged, except by written instrument executed by
the party against whom enforcement is sought. No failure to exercise, and no
delay in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof. No waiver of any breach of any provision of this Agreement shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision.
          9.3. Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or

14



--------------------------------------------------------------------------------



 



consolidation, or any assignee of all or substantially all of the Company’s
business and properties. The Company may assign its rights and obligations under
this Agreement to any of its Affiliates without the consent of Executive so long
as the Company remains responsible for the payment of the obligations hereunder.
Executive’s rights or obligations under this Agreement may not be assigned by
Executive, except that the rights specified in Section 5.2 shall pass upon
Executive’s death to Executive’s executor or administrator.
          9.4. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
          9.5. Governing Law; Interpretation; Jurisdiction; Legal Fees. This
Agreement shall be construed in accordance with and governed for all purposes by
the laws and public policy (other than conflict of laws principles) of the State
of New Jersey applicable to contracts executed and to be wholly performed within
such State and the courts sitting in Bergen County, New Jersey shall have
exclusive jurisdiction of the Company and Executive for the purposes of
adjudicating any disputes under this Agreement. Executive and the Company hereby
consent to personal jurisdiction and venue in the courts of Bergen County, New
Jersey and hereby waive any claim or defense that the party lacks minimum
contacts with the forum, that the courts of the State of New Jersey lack
personal jurisdiction of the parties, or that the courts of the State of New
Jersey are an improper or inconvenient venue. The Company agrees that if an
action is commenced by the Company or Executive hereunder and the Executive
prevails or such action is settled by the parties, the Company shall reimburse
Executive for his reasonable legal fees in connection with such action.
          9.6. Further Assurances. Each of the parties agrees to execute,
acknowledge, deliver and perform, and cause to be executed, acknowledged,
delivered and performed, at any time and from time to time, as the case may be,
all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to carry out the
provisions or intent of this Agreement.
          9.7. Severability. The parties have carefully reviewed the provisions
of this Agreement and agree that they are fair and equitable. However, in light
of the possibility of differing interpretations of law and changes in
circumstances, the parties agree that if any one or more of the provisions of
this Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions of this
Agreement shall, to the extent permitted by law, remain in full force and effect
and shall in no way be affected, impaired or invalidated. Moreover, if any of
the provisions contained in this Agreement are determined by a court of
competent jurisdiction to be excessively broad as to duration, activity,
geographic application or subject, it shall be construed, by limiting or
reducing it to the extent legally permitted, so as to be enforceable to the
extent compatible with then applicable law.
          9.8. Withholding Taxes. All payments hereunder shall be subject to any
and all applicable federal, state, local and foreign withholding taxes.
          9.9. Term. Notwithstanding the term of the Employment Period as
determined

15



--------------------------------------------------------------------------------



 



pursuant to Section 3 hereof, each obligation of the Company and the Executive,
as the case may be, that arose during or as a result of the termination of the
Employment Period, including, without limitation, pursuant to Sections 2, 5, 6
and 8 hereof, shall survive the termination of the Employment Period until such
obligation is fulfilled in its entirety pursuant to the terms hereof.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                  EMDEON CORPORATION    
 
                   /s/ Andrew C. Corbin              
 
  Name:   Andrew C. Corbin    
 
  Title:   Executive Vice President    
 
      and Chief Financial Officer    

         
 
  EXECUTIVE    
 
       
 
     /s/ Charles A. Mele    
 
       
 
  Charles A. Mele    

Accepted and Agreed
with respect to the provisions regarding the WebMD Health Option:
WEBMD HEALTH CORP. (with respect to the
provisions related to the WebMD Health Option)

                 /s/ Anthony Vuolo                  
Name:
  Anthony Vuolo        
Title:
  Executive Vice President and        
 
  Chief Financial Officer        

16